Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Minarcin publication wherein it discloses a method for crowdsourcing vehicle operating parameters, the method comprising.  (See Figs. 1 - 2, and ¶0011, ¶0023, and ¶0034, fleet of vehicles 102 with hybrid-electric drivetrains 20 are connected in telematics enabled environment 100.)
However, the prior art does not teach, or suggest every element of independent claims 1 and 7. As such, a person skilled in the art would not modify Minarcin, or any other combination thereof, to provide the method for receiving, at a network-connected service platform, brake-specific fuel consumption (BSFC) type data used during over-the-road travel for each vehicle, of a plurality of communicatively coupled vehicles having fuel-fed engines,
identifying, by the network-connected service platform, selected BSFC type data for a particular vehicle, of the plurality of communicatively coupled vehicles, based on a correspondence of a fuel-fed engine configuration of a received-from vehicle, of the plurality of communicatively coupled vehicles, that has communicated BSFC type data to the network-connected service platform, with a fuel-fed engine configuration of the particular vehicle of the plurality of communicatively coupled vehicles; and  
disseminating, by the network connected service platform, the selected BSFC type data to the particular vehicle.
	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for receiving, at a network-connected service platform, brake-specific fuel consumption (BSFC) type data used during over-the-road travel for each vehicle, of a plurality of communicatively coupled vehicles having fuel-fed engines,
identifying, by the network-connected service platform, selected BSFC type data for a particular vehicle, of the plurality of communicatively coupled vehicles, based on a correspondence of a fuel-fed engine configuration of a received-from vehicle, of the plurality of communicatively coupled vehicles, that has communicated BSFC type data to the network-connected service platform, with a fuel-fed engine configuration of the particular vehicle of the plurality of communicatively coupled vehicles; and  
disseminating, by the network connected service platform, the selected BSFC type data to the particular vehicle.
In particular, the prior art is silent in teaching, or suggesting a method for receiving, at a network-connected service platform, brake-specific fuel consumption (BSFC) type data used during over-the-road travel for each vehicle.         
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661